DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe F. Lair on 6/17/2022.
The application has been amended as follows: 
Re claim 13, line 4, change the phrase “the source” to –the source electrode—
Re claim 16, line 9, change the term “peripheral” to --a plurality of peripheral—
Re claim 16, line 10, change the phrase “the two first lines” to –the two first parallel and non-merged lines—
Re claim 16, line 13, change the phrase “the two first lines” to –the two first parallel and non-merged lines—
Re claim 16, lines 16-17, change the phrase “first lines” to –first parallel and non-merged line—
Re claim 16, lines 21-22, change the phrase “the two second trenches” to –the two second parallel trenches—
Re claim 16, line 25, change the phrase “the second trenches” to –the second parallel trenches—

Reasons For Allowance
Claims 1-24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest an electron gas transistor of normally open type comprises at least one first zone with N type doping of which at least one part is arranged within the thickness of the third semiconductor layer, the first zone delimiting a source zone; at least one second zone with N or metal type doping having at least one part arranged in the second semiconductor layer; a source electrode formed on the source zone; a drain electrode formed on the first semiconductor layer; and a gate located between the source electrode and the second zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893